Citation Nr: 0408766	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of 
cervical spine injury with degenerative joint disease and 
radiating arthralgia to the right shoulder, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 40 percent 
evaluation for residuals of cervical spine injury with 
degenerative joint disease and radiating arthralgia to the 
right shoulder.


REMAND

Following the issuance of the April 2003 statement of the 
case, the veteran underwent a VA examination in October 2003.  
In the examination report, the VA examiner made clinical 
findings pertaining to the veteran's cervical spine and 
findings related to the arthralgia in the veteran's right 
shoulder, for which he is service connected, as demonstrated 
by the classification of his service-connected disability.  
However, no supplemental statement of the case was issued.

A January 2004 VA Form 21-6789, Deferred Rating Decision, 
shows a finding by a Decision Review Officer that the October 
2003 examination was for a non-appeal issue and that the 
examination report showed nothing new and thus no 
supplemental statement of the case was needed in this case.  
The Board disagrees with this finding.  The October 2003 
reported clinical findings that are relevant to the service-
connected residuals of cervical spine injury with 
degenerative joint disease and radiating arthralgia to the 
right shoulder, and a supplemental statement of the case 
should have been issued.  Therefore, the case must be 
remanded for the issuance of a supplemental statement of the 
case.

Additionally, as of September 2003, the criteria for 
evaluating the spine changed, and the veteran has not been 
provided with the criteria for the amended Diagnostic Codes.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should issue a supplemental 
statement of the case addressing the 
veteran's claim for entitlement to an 
evaluation in excess of 40 percent for 
residuals of cervical spine injury with 
degenerative joint disease and radiating 
arthralgia to the right shoulder.  In the 
supplemental statement of the case, the 
veteran should be provided with the 
amended criteria for evaluating 
disabilities of the spine.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


